El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
Ramón Almodóvar fué convicto de portar una navaja bar-bera.
*913Con anterioridad a la fecha del juicio en el presente caso, el acusado había sido absnelto de un delito de acometimiento que se alegaba había sido cometido con la misma arma. El incidente que dió lugar a la acusación por el delito de aco-metimiento parece haber ocurrido en la casa del acusado, o cerca de ella, y la teoría del caso, según se desarrolló du-rante el juicio, no envuelve la portación de un arma durante la pelea. • . • ,
El apelante dice que tuvo noticias del cuartel de la po-licía de que se presentara con el arma y que mientras se dirigía a la ciudad obedeciendo esta orden, se encontró con el policía, a quien le entregó la navaja. Su declaración es corroborada por la del policía en lo que se refiere a la entrega del arma. Al ser preguntado este policía si había mandado o nó aviso a Almodóvar, contestó negativamente, pero su de-claración está unida a la explicación de que se le había en-viado para que practicara una investigación y parece ser cla-ramente más bien una inferencia que un hecho.
El jefe de la policía por otra parte declaró que al ser in-formado de la pelea, mandó un policía para que investigara el asunto y con mucha franqueza manifiesta que no recuerda.-si había enviado o nó aviso al acusado con las personas que informaron acerca,- de la pelea.
El acusado manifestó al policía inmediatamente que se lo encontró en el camino que la navaja fué el arma con que hirió a su adversario- y al llegar al cuartel hizo una mani-festación similar al jefe de la policía. El’hecho de que el acusado se dirigía al pueblo para entregar el arma y entre-garse él mismo o por lo menos comunicar el hecho al cuartel de la policía está incontrovertido y difícilmente deja lugar a dudas. f\
• La prueba en total no demuestra ninguna base satisfac-toria para llegar a la conclusión de que el acusado en mo-mento alguno, considerando. razonablemente la prueba en'.ge-!' neral, portaba un arma como tal. La ley no contempla’la *914convicción y castigo de nn individuo por portar meramente un arma con la cual ha' inferido una herida, desde la escena del suceso hasta el cuartel de la policía, sea por iniciativa propia u obedeciendo una citación formal del jefe de la po-licía. Ya dijimos al principio que la teoría del caso, según se desarrolló durante el juicio, no envolvía la portación del arma durante la pelea.
La sentencia apelada debe ser revocada.